United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                         Daniel A. NIAMAH
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201800322

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                            Decided: 17 April 2019.
                              Military Judge:
               Lieutenant Colonel Brian E. Kasprzyk, USMC.
   Sentence adjudged 28 June 2018 by a special court-martial convened
   at Camp Foster, Okinawa, Japan, consisting of a military judge sitting
   alone. Sentence approved by convening authority: reduction to E-1,
   confinement for 12 months, 1 and a bad-conduct discharge.
                               For Appellant:
                       Major James S. Kresge, USMCR.
                               For Appellee:
                  Lieutenant George R. Lewis, JAGC, USN.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 6 months pursu-
ant to a pretrial agreement.
                   United States v. Niamah, No. 201800322


               Before HUTCHINSON, TANG, and GERDING,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2